January 26, 1920. The opinion of the Court was delivered by
On the following agreed statement of facts, this case was submitted to Judge Frank B. Gary:
"It is hereby admitted that the estate of R.M. Burriss is indebted to the estate of William Burriss in the sum of $2,117 growing out of the transaction as set forth in the complaint herein, and that the aforesaid sum was due by the estate of R.M. Burriss to the estate of William Burriss on May 31, 1913, when the storeroom which was jointly owned by the estate of William Burriss and the estate of R.M. Burriss was sold; and in that connection the following question is hereby submitted to the Court for determination: Is the estate of R.M. Burriss liable to the estate of William Burriss for interest on the aforesaid sum from the date of the sale of the storeroom as aforesaid until payment of the sum so admitted to be due?
"It is agreed by the parties hereto that there had been no settlement or account stated between the estate of William Burriss and R.M. Burriss during the period embraced in the years in which the above balance is ascertained to be due, the last settlement between them having been made about May of 1904, and the said R.M. Burriss having died in November, 1911. *Page 372 
"It is hereby admitted that, if it is adjudged that interest is chargeable on said amount, interest shall be at 7 per cent. per annum, computed on simple interest basis to date of judgment.
"Plaintiffs shall have judgment for the aforesaid sum of $2,117, with or without interest, as may be adjudged by the Court, together with costs. (Signed) Jno. K. Hood, Plaintiff's Attorney. (Signed) Watkins  Prince, Defendant's Attorneys. June 10, 1919."
His Honor declined to allow interest, except from the 19th of June, 1919, when the account was stated. From this decision this appeal is taken.
The case of Wakefield v. Spoon, 100 S.C. 100,84 S.E. 418, fully sustains the trial Judge.
The judgment is affirmed.